DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 8/15/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 8/15/2022 are sufficient to overcome all prior grounds of rejection. New grounds respectfully follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8, 10, 11, 13, 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 1, 13, & 20 recite measuring "a property of the fluid". The present amendments add recitations involving "a fluid velocity" and "a fluid viscosity", but these are not clearly linked to the previous "property of the fluid", thus making it unclear how or if they differ from each other. In other words, the "fluid velocity" and "fluid viscosity" should be rhetorically linked to the "property of the fluid", as similarly phrased in dependent claim 2. Each dependent claim depends from one of the above independent claims.

Claim 2 further held as indefinite because it is unclear how or if the "a viscosity of the fluid" differs from the "a fluid viscosity" now recited in parent claim 1.

Similarly, claim 15 is indefinite because it is unclear how or if the "a flow rate of the fluid" and "a viscosity of the fluid" therein respectively differ from the "inflow rate of the fluid" & "a fluid viscosity" of parent claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 11, 13, 15-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0159405 (Hazel) in view of US 6,283,207 (Lemetayer), in further view of US 2011/0060472 (Ocondi), in further view of US 2012/0255739 (Fripp).
Independent claim 1: Hazel discloses a variable flow resistance system for use with and locatable within a subterranean well (Hazel, figs 1, 6, & 7 are all entirely within the wellbore), the system comprising:
a first flow path configured to receive a fluid (15, figs 6 & 7. Fluid will enter this flowpath even when the valve is closed, as the "closing member 16" is radially inward from the entrance of 15);
a sensor configured to measure a property of the fluid received into the first flow path ("sensor 17" - ¶ 81);
a communications unit ("communication module" - ¶ 96. Shown as 23 in figure 7. The examiner notes that element 23 is not shown in fig 6, but that the disclosure of ¶ 96 is still generally applicable to the entire overall invention. In other words, something downhole at the valve must inherently receive the activation signal) configured to receive a first communications signal from a remote location ("The downhole tool may comprise an activation means adapted to remotely activate the sensor unit through the communication module" - ¶ 96) indicating a phase of the well (activating the valve indicates a production phase of the well, as opposed to drilling, completions, or abandonment phases);
an actuator configured to control an inflow rate of the fluid received into the first flow path ("closing member 16" - ¶ 83); and
a controller in communication with the communications unit and the actuator ("control unit 19 for activating the adjustment of the closing member 16" - ¶ 81. "Control unit 19" is clearly "in communication with" the "communication module" which "comprise[s] an activation means adapted to remotely activate the sensor unit" - ¶ 96 - as the "communication module" activates the entire apparatus), the controller configured to control the actuator based upon a comparison of the property of the fluid measured by the sensor and a predetermined value of the property (¶s 81 & 82) and the phase of the well (the remote activation signal indicates the well is in a production phase, so any subsequent opening the valve is responsive to that "first communication signal". That said, the Lemetayer is relied upon below to teach the limitation as currently amended).
Hazel does not expressly disclose that the communications signal is from the surface (just from a "remote location" as cited above), or that the communications signal indicates one of a plurality of production phases, and that the valve is controlled responsive to both the measured fluid property and the indicated production phase of the well. The examiner notes, however, that the source of the "communication signal" is not a structural requirement of the claim, as expressly defined by the preamble amendments that the claimed system is "locatable within a subterranean well". Therefore, Hazel could be said to already read on the "from the surface" limitation because it is capable of receiving a single from any generic remote location, and the claim does not structurally require an element on the surface which sends the signal. That said, communication signals from the surface are replete and exceedingly well understood, as taught by Lemetayer below.
Lemetayer discloses a variable flow resistance system (abstract) for use with a subterranean well (ibid) comprising
a first flow path configured to receive a fluid (unnumbered but inherently present passage through "automatic valve 20 which can be controlled from the controller 10: - col 7:39-41);
a sensor configured to measure a property of the fluid (sensors 7 & 8);
a communications unit configured to receive a first communications signal from the surface (the signal receiving portion of "automatic valve 20" which receives "electronic signal" communication from "controller 10" on the surface; col 4:46-50. The examiner notes that there must inherently be an element in "automatic valve 20" which acts as a generic "communication receiver" for the "electronic signal". The examiner also notes that this feature is already taught by the primary reference as cited above) indicating one of a plurality of production phases of the well ("controller 10" defines two distinct fluid producing phases: a "start-up phase" - ¶ bridging cols 4 & 5 - and a subsequent "production phase" - col 5:61-63 & col 6:52-60, each with their own associated control parameters and thresholds: col 3:1-24 & ¶ bridging cols 4 & 5);
an actuator configured to control an inflow rate of the fluid received into the first flow path (inherently necessary for "automatic valve 20").
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to activate the valve taught by Hazel from the surface as taught by Lemetayer, as well as provide parallel control of the valve based off both the current production phase and the measured parameters, as also taught by Lemetayer.
Regarding surface actuation, Hazel discloses remote activation but does not expressly disclose it is from the surface. The generic disclosure that Hazel is activated from "a remote location" requires the reader to look elsewhere for where such signals are known to originate from. Lemetayer teaches that this is a known source of communication with downhole tools, as is also exceedingly well understood in the art. In other words, communication often comes from the surface as this is where the operators are.
	The combination does not expressly disclose that the plurality of production phases comprise a preliminary phase, an intermediate phase, and a final phase. However Ocondi teaches that hydrocarbon wells have several stages of production life (abstract) during which the quantity and/or quality of production may change (¶ 5). These include an "initial production stage" (¶s 5 & 40), an intermediate "liquid loading stage" (¶s 6 & 40), and a final "mature stage" (¶s 9, 54).
	Therefore it would have been obvious to one of ordinary skill in the art for the controller to use differing parameters / thresholds as taught by Ocondi for the inflow control system taught by the combination. Ocondi teaches that hydrocarbon wells are well known to have changing production profiles over their life, including the percentages of the various constituents (¶ 5) and that production choices should be made responsive to these changes to optimize production of desired resources and minimize production of undesired constituents (¶s 11, 54 & 55).
	The combination does not disclose increasing resistance to flow responsive to increasing fluid velocity, or increasing resistance responsive to decreasing fluid viscosity. 
	Fripp teaches a variably flow restrictor for an inflow control device (abstract) which increases resistance to flow if a fluid velocity increases (¶ 29) and increases resistance to flow if fluid viscosity decreases (ibid). This inherently implies a "threshold" for comparison, otherwise the system will never enact the change.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to increase resistance responsive to increasing fluid velocity and increase resistance responsive to decreasing fluid viscosity as taught by Fripp in the invention taught by Hazel. These fluid flow characteristics are well understood to be associated with the increase of largely undesirable products in the production flow, namely water (¶ 29). They can also be used to balance flow among a plurality of zones (¶ 29), which is also well understood in the art as helpful for optimizing production.

	Dependent claims 2, 3, 5-8, 10, & 11: The combination further discloses
Claim 2: the property of the fluid to be measured by the sensor comprises at least one of a resistivity of the fluid (Hazel: claim 20), a flow rate of the fluid (ibid; Fripp ¶ 29), a pressure of the fluid (ibid), a density of the fluid (claim 21), and a viscosity of the fluid (Fripp, ¶ 29).

Claim 3: the sensor comprises at least one of a resistivity sensor (Hazel: claim 20), a conductivity sensor ("conductivity" is the inverse of "resistivity"), a capacitive sensor (claim 20), an inductive sensor, a nuclear sensor, a temperature sensor (ibid), a flow sensor (ibid), and an acoustic sensor (ibid).

Claim 5: a power generator configured to generate power for the variable flow resistance system (Hazel: "As shown in FIG. 6, the inflow valve assembly 14 comprises a propeller in the passage for providing power. In this way, the battery time is prolonged since the turbine generates power when the passage is open. The propeller rotates a shaft 34 driving gears 35 which again drives a generator 36 transforming the rotational power into electricity for powering the sensor 17 and the control unit 19" - ¶ 88).

Claim 6: the power generator comprises a turbine (Hazel: "…since the turbine generates power…" - ¶ 88) configured to generate power solely from fluid received into the first flow path (fig 6).

Claim 7: a power storage device (Hazel: "The power supply may be a small battery which may be rechargeable…" - ¶ 82) configured to store power generated by the power generator ("…the battery time is prolonged since the turbine generates power…" - ¶ 88).

Claim 8: a communications unit (Hazel: "The sensor unit may comprise a communication module" - ¶ 46; "Communication module 23" - ¶ 85) configured to at least one of receive a communications signal and send a communications signal ("The communication modules of the downhole tool and the sensor unit may communicate via an antenna, induction, electromagnetic radiation or telemetry" - ¶ 49).

Claim 10: a tool body (Hazel: "valve assembly 14" - fig 6) and a second flow path configured to send the fluid into an interior of the tool body (portion of path 15 that is downstream of valve 16 and which directs flow to the "inside 30" of the "tubular structure" - ¶ 80). 

Claim 11: a production tubing string (Hazel: "a downhole well system 1 for producing hydrocarbon-containing fluid from a reservoir 2 downhole. The downhole well system 1 comprises a well tubular structure 3…" - ¶ 80), wherein the first flow path comprises a production orifice for the production tubing string ("…and thereby control the passage of fluid into the inside 30 of the well tubular structure 3 from the production zone 101" - ¶ 81).
	
	Independent claim 13 is a method claim that is commensurate with the functional limitations of parent claim 1, and is similarly rejected over the combination as described above and respectfully not repeated again here.
	The examiner again notes that, while "communication module 23" of Hazel (drawn to the claimed "communications unit") is not shown in fig 6, the disclosure of ¶ 96 is still generally applicable to the entire overall disclosure. In other words, something downhole at the valve must inherently receive the activation signal.
	Similarly, the "control unit 19" of Hazel (drawn to the claimed "controller") is clearly and inherently "in communication with" the "communication module" which "comprise[s] an activation means adapted to remotely activate the sensor unit" - ¶ 96 - as the "communication module" activates the entire apparatus.

	Dependent claims 15-18: The combination further discloses
Claim 15: the property of the fluid to be measured by the sensor comprises at least one of a resistivity of the fluid (Hazel: claim 20), a flow rate of the fluid (ibid; Fripp ¶ 29), a pressure of the fluid (ibid), a density of the fluid (claim 21), and a viscosity of the fluid (Fripp, ¶ 29).

Claim 16: measuring the property of the fluid comprises measuring a resistivity of the fluid (Hazel: ¶ 82), and wherein the adjusting the inflow rate comprises:
	increasing the inflow rate of the fluid received into the first flow path if the measured resistivity of the fluid is above the predetermined value for the resistivity of the fluid (¶ 93 & discussed below); and 
	decreasing the inflow rate of the fluid received into the first flow path if the measured resistivity of the fluid is below the predetermined value for the resistivity of the fluid (¶ 82 & discussed below).
	The "adjustment" taught by Hazel is in response to either the measurement being too high or too low, and adjusting the valve accordingly (¶ 84). These together clearly correlate to increasing or decreasing the flow rate via further opening or further restricting the flow via the valve ("…the volume flow of the fluid can be adjusted by opening or closing passages" - ¶ 86). In other words Hazel clearly teaches dynamically opening and closing the valves responsive to the measurements, and those measurements are expressly taught as including resistivity of the fluid. Similarly, Fripp teaches "conversely, these variable flow resistance systems 25 can decrease resistance to flow if fluid velocity or density decreases, or if fluid viscosity increases" (¶ 29).
	Hazel also teaches that it is a goal to minimize water production and to reduce the flow if "the production zone is producing too much water (¶ 82). It is inherent and exceedingly well understood in the art that water has a significantly lower resistivity than oil, ergo a low measured resistivity correlates to high water cut, which is when Hazel discloses "decreasing the inflow rate" per the present claims (¶ 82) and vice versa for a high resistivity, also as claimed.

Claim 17: generating power from the fluid received into the first flow path (Hazel: "As shown in FIG. 6, the inflow valve assembly 14 comprises a propeller in the passage for providing power. In this way, the battery time is prolonged since the turbine generates power when the passage is open. The propeller rotates a shaft 34 driving gears 35 which again drives a generator 36 transforming the rotational power into electricity for powering the sensor 17 and the control unit 19" - ¶ 88). 

Claim 18: the first flow path comprises a production orifice for a production tubing string (Hazel: "…and thereby control the passage of fluid into the inside 30 of the well tubular structure 3 from the production zone 101" - ¶ 81 as similarly discussed for claim 11 above).

	Independent claim 20 is a method claim that is commensurate with the functional limitations of parent claim 1, and is similarly rejected over Hazel & Lemetayer as described above and respectfully not repeated again here.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2017/0159405 (Hazel), US 6,283,207 (Lemetayer), US 2011/0060472 (Ocondi), & US 2012/0255739 (Fripp), in further view of US 2004/0256113 (LoGiudice).
	Claim 21: The combination discloses all the limitations of parent claim 1 but does not expressly disclose those of the present claim. Rather Hazel only discloses one signal from the surface (as cited for claim 1 above).
	However LoGiudice discloses a method an apparatus for actuating downhole tools, including flow control valves (500, fig 5) that may be repeatedly open and closed via signals from the surface (abstract; ¶ 53). The examiner also notes the wide applicability recognized by LoGiudice (¶s 16, 30, 69).
	Therefore it would have been obvious to one of ordinary skill in the art to configure the controller taught by Hazel to receive a second command from the surface to adjust the position of a valve based upon subsequent additional signals from the surface as taught by LoGiudice. This allows the operator to override the downhole autonomous operations of the valves if necessary, as well as allow repeated opening and closing at-will to provide greater and increased usefulness of the apparatus (¶ 53). For example, the well may have lived out its production life (i.e. entering another phase) and the operator may wish to stop all inflow to the well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676